The opinion of the court was delivered by
Knox, J.
The facts of this ease are so clearly stated by the auditor, and the legal conclusions so correctly drawn therefrom, that it is unnecessary for us to say more than that the decree of *518the Orphans’ Court, in sustaining the auditor’s report, was clearly right.
The prayer for the issue was not made until the result of the hearing before the auditor was ascertained. The request came too late. One cannot take his chance for a favourable finding of facts by an auditor, and when the report is adverse, demand as matter of right an issue to try the same facts before a jury. The costs were charged in the usual manner to the losing party.
Decree affirmed at the appellant’s costs..